Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Term Meaning
“Dipolyisocyanate” and “tripolyisocyanate” have been treated as being synonymous with “diisocyanate” and “triisocyanate”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 is confusing as to intent.  Claim 5 already defines how its “recycle prepolymer” is formed, and claim 8, rather than definitively further defining this operation, appears to be submitting an alternative means for forming a “recycle prepolymer” with no clear and definitive correlation with the one that has already been defined.  Accordingly, in that no correlation is made between the operation defined by claim 8 and that which is already defined by claim 5 , it can not be definitively ascertained how the recitations of claim 8 are intended to be further defining of the already defined “recycle prepolymer” forming operation of claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrinello et al.(5,605,935).
Parrinello et al. discloses methods for forming polyurethane foams (column 7 line 59 – column 8 line 67 and the Examples).  Parrinello et al. discloses combining polyol with methylene diphenyl isocyanate (MDI) and polymeric MDI (pMDI), which by virtue of its known compositional make-up is comprised of 4,4'-methylenediphenyl diisocyanate, isocyanic acid, polymethylenepolyphenylene ester, and di-phenylmethane-2,4'-diisocyanate, in foaming operations to form polyurethane foams (Example 1 and column 7 line 59 – column 8 line 67).
In that the MDI and pMDI is seen to provide for isocyanate materials in the developed products of applicants’ claims, and distinction is not seen to be evident between the development of product from these reactants of Parrinello et al. and the sequentially described operations of applicants’ claims, especially given that pMDI includes in its composition the components of all three of the isocyanate addition operations as defined by applicant’s claims, it is not seen that difference is evident in the limitations of applicants’ claims based on these operations as defined by applicants’ claims 5-8 and 15.  However, regarding claim 16 and to the degree that the other claims distinguish based on the sequential development of the polyurethane polymer, it has long been held that changes in the sequence of addingingredients would have been obvious to one having ordinary skill in the art {Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).}. Accordingly, it would have been obvious for one having ordinary skill in the art to have changed the sequence, order and amounts of necessary reactant materials provided for by Parrinello et al. in forming the developed products of Parrinello et al., including stopping and pausing material additions pre-cure , for the purpose of providing reactive product materials available for cure and final development at time of application in order to arrive at the processes of applicants' claims with the expectation of success in the absence of a showing of new or unexpected results. Relatedly, too, duplication of parts and rearrangement of parts, including process operations, would have been obvious with the expectation of success in the absence of a showing of criticality associated with differences identified in in this regard in the claims. {Note also : MPEP 2144 IV. C. and VI. B. & C.}. 
Parrinello et al. differs from applicants’ claims in that recycled polyols are not particularly utilized as the polyols in the preparations of its disclosure.  However, Parrinello et al. does disclose recycling polyol from polyurethane foam, including through glycolysis [applicants’ claim 6](see abstract, column 5 line 11 – column 7 line 42 & Examples).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized polyols that are recovered from formed polyurethane foams in making the polyurethane foams of Parrinello et al. for the purpose of utilizing raw materials that are ecologically beneficial by virtue of the practice of the principle of material reuse in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Regarding claim 8, there is no distinction between a polyol selection being referred to as “recycled” or “virgin” from the standpoint of patentability in that each from the standpoint of patentability is a merely a polyol at time of use without distinction, through material limitation, being set forth by the claim(s).  Additionally, regarding claim 9, the reference to a “closed-loop” production process does not serve to distinguish this claim, which otherwise recites features already defined by claim 5, and, accordingly, are provided for through the teachings and fair suggestions of Parrinello et al. 
As to claim 7, the cutting and other operations disclosed are sufficient to meet the “shredding” feature of this claim.  

Applicants’ arguments have been considered. However, rejection is maintained.  
Changes to the process operations of the claims discussed by applicants on reply are addressed in the body of the rejection above.  
As to applicants’ arguments concerning results, the following are held to apply:

Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of operations of their claims. Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature. Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765